         Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS

                                          Case No.
JACEY PACHA,
                                          COMPLAINT AND DEMAND FOR
            Plaintiff,                    JURY TRIAL
vs.                                          1. TCPA, 47 U.S.C. § 227
                                             2. FDCPA 15 U.S.C. § 1692 et.
iENERGIZER INC.,                                seq.
                                             3. Invasion of Privacy – Intrusion
            Defendant.                          Upon Seclusion




                         COMPLAINT FOR DAMAGES

      Plaintiff, Jacey Pacha (“Plaintiff”), through her attorneys, alleges the

following against iEnergizer Inc. (“iEnergizer” or “Defendant”):

                              INTRODUCTION

1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of

automatic dialers or prerecorded messages, and delegates rulemaking authority to

the Federal Communications Commission (“FCC”).

2.    Count II of Plaintiff’s Complaint is based upon the Fair Debt Collection

Practices Act (“FDCPA”) 15 U.S.C. § 1692. The FDCPA is a federal statute that

                                       -1-
         Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 2 of 14




broadly prohibits persons from engaging in abusive and/or deceptive debt

collection practices.

3.    Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

solitude or seclusion of another or his private affairs or concerns… that would be

highly offensive to a reasonable person.”

                         JURISDICTION AND VENUE

4.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.

and 28 U.S.C. 1331.

5.    Plaintiff also brings this complaint under federal diversity jurisdiction, 28

U.S.C. §1332, as the parties are completely diverse in citizenship (Plaintiff is

a citizen of Kansas and Defendant is a citizen of Delaware with its principal place

of business located in Texas) and the amount in controversy exceeds $75,000.

6.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part

of the events or omissions giving rise to the claim occurred in this District.

7.    Defendant transacts business here; personal jurisdiction is established.

                                     PARTIES

8.    Plaintiff is a natural person residing in the State of Colorado.

9.    Defendant iEnergizer’s principal place of business is located at 11009


                                          -2-
         Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 3 of 14




Metric Boulevard, Building J #150 Austin, Texas 75252. Defendant iEnergizer can

be served at its registered agent, Agents for Delaware Corporations, Inc., 310 Alder

Road., P.O. Box 841, Dover, DE 19904.

10.   Upon information and belief, Defendant is a vendor who places calls for

Credit One Bank, N.A. (“Credit One”) posing as if it is a Credit One agent.

11.   Upon information and belief, Defendant is a call center debt collector who

acts independently from Credit One Bank using their own agents and equipment to

contact Plaintiff. Defendants are “debt collectors” as defined by the FDCPA, 15

U.S.C. § 1692a(6).

12.   Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives,

and insurers.

                           PROCEDURAL HISTORY

13.   On or about January 22, 2020, Plaintiff filed a complaint in the United States

District Court in the District of Nevada against non-party Credit One alleging

violations of the TCPA and an Invasion of Privacy – Intrusion Upon Seclusion claim.

14.   Plaintiff filed suit against Credit One with the intention of conducting limited

discovery to identify the actual parties responsible for placing the collection calls to

her cellular telephone.




                                          -3-
          Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 4 of 14




15.    On or about March 6, 2020, Credit One moved to dismiss Plaintiff’s claim

and compel arbitration.

16.    On or about October 29, 2020, the court granted Credit One’s motion and

compelled Plaintiff to arbitration.

17.    During the entire process, Plaintiff’s counsel informally sought the names of

the entities responsible for placing the calls to Plaintiff’s cell phone, but Credit One

refused to identify the entities absent a court or arbitrator compelling them to do so.

18.    On or about November 11, 2020, Plaintiff initiated arbitration proceedings

against non-party Credit One. Plaintiff’s arbitration demand explicitly denied that

the claims against the non-party Does were arbitrable and the purpose of filing the

arbitration demand was to learn the identities of the parties responsible for placing

the calls to Plaintiff.

19.    On or about December 29, 2020, Plaintiff and Credit One agreed to stay the

arbitration proceedings pending the ruling from the Supreme Court in Facebook,

Inc. v. Duguid, 141 S. Ct. 1163.

20.    On or about May 12, 2021, and after the Supreme Court’s ruling in Facebook,

the stay of arbitration proceeding was lifted.

21.    On or about July 29, 2020, Credit One provided their initial document

exchange, which identified Defendant as one of the parties responsible for making

calls to Plaintiff during the relevant time period.


                                          -4-
          Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 5 of 14




                           FACTUAL ALLEGATIONS

22.     Defendant is attempting to collect an alleged debt from Plaintiff on behalf of

Credit One.

23.     Upon information and belief, Defendant regularly collects debt on behalf of

original creditors; sometimes identifying themselves by their true identity and other

times using the identity of the creditor that hired them.

24.     In all instances, Defendant is using its own equipment and has control over

its operations.

25.     Upon information and belief, Defendant has a vendor agreement with non-

party Credit One that allows them to collect debt on their behalf.

26.     In or around May of 2019, Credit One’s third-party vendors began placing

calls to Plaintiff’s cellular phone, ending in 0322, in an attempt to collect an alleged

debt.

27.     The calls placed by the third-party vendors originated from the following

number(s): (956) 275-2195, (210) 674-9074, (856) 212-0932, (779) 218-8951,

(435) 222-5762, (973) 521-8112, (480) 400-1280, (914) 650-0851, (661) 553-

4132, (480) 510-3471, (567) 318-6402, (501) 443-8114, (567) 318-6352, (213)

418-1639, (434) 829-4342, (531) 200-6514, (531) 200-6565, (531) 200-6616,

(531) 365-8420, (531) 365-8220, (531) 200-2911, (531) 200-6013, (402) 287-

7704, (402) 287-7761, (402) 287-7807, (531) 200-2808, (531) 365-8317, (402)


                                           -5-
         Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 6 of 14




287-7774, (531) 200-6011, (531) 200-2808, (531) 200-2909, (531) 200-0387,

(531) 365-8217, (531) 365-8320, (531) 200-0417, (531) 365-8417, (402) 287-

7704, (531) 200-0387, (531) 200-0417, and (402) 287-7807

28.   Upon information and belief, each time the third-party vendors, including

Defendant, would call Plaintiff they falsely represented themselves as Credit One.

29.   On or about May 11, 2019, at 2:13 p.m., Plaintiff answered a collection call

from Defendant. Plaintiff spoke with Defendant’s representative from telephone

number (956) 275-2195.

30.   Defendant informed Plaintiff that it was attempting to collect a debt relating

to her Credit One account.

31.   During the call, Plaintiff unequivocally revoked consent to be called any

further. Plaintiff informed Defendant that she was unable to make a payment and

requested that any further communication to her cellular phone cease.

32.   Despite Plaintiff’s request not to be contacted on her cellular phone any

further, the third-party vendors, including Defendant, continued to contact Plaintiff

with calls to her cellular telephone multiple times a day for nearly five (5) months.

33.   Between May 11, 2019, and October 8, 2019, the third-party vendors called

Plaintiff no less than SIX-HUNDRED AND THIRTY-TWO (632) times, with

Plaintiff receiving five (5) to seven (7) calls in one day and occasionally up to eight

(8) times in one day. On one occasion, the third-party vendors called Plaintiff ten


                                          -6-
         Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 7 of 14




(10) times in one day.

34.   Upon information and belief, out of the SIX-HUNDRED AND THIRTY-

TWO (632) phone calls placed to Plaintiff’s cellular telephone, non-party EGS

Financial Care, Inc. placed FOUR HUNDRED AND EIGHTY-NINE (489) of

the calls, Defendant placed ONE HUNDRED AND SIX (106) of the calls, and

non-party First Contact, LLC placed THIRTY-SEVEN (37) of the calls.

35.   Defendant’s calls were excessive and done with the purpose of attempting to

harass Plaintiff into making a payment on the Account. Furthermore, Defendant’s

tactic of switching amongst a myriad of phone numbers was done in order to trick

Plaintiff into answering the calls.

36.   Upon information and belief, the third-party vendors, including Defendant,

all have access to Plaintiff’s account notes and call records, and were aware that

Plaintiff was dealing with financial issues and requested for calls to her cellular

telephone to cease, but willfully ignored her situation and her request for them to

stop its campaign of harassing phone calls.

37.   Upon information and belief, Defendant placed the collection calls on behalf

of Credit One, posing to be Credit One and hiding their true identity.

38.   Defendant misrepresented and deceived Plaintiff as to their identity.

39.   Defendant placed telephone calls to Plaintiff without a meaningful

disclosure as to their identity.


                                         -7-
         Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 8 of 14




40.   Upon information and belief, Defendant intentionally and knowingly

refrains from disclosing its true identity so as to try and avoid the requirements of

the FDCPA.

41.   Upon information and belief, Defendant is separate and distinct entity from

non-party Credit One.

42.   Upon information and belief, Defendant is in the business of collecting debts

owed or due or asserted to be owed or due another.

43.   Defendant’s conduct was done willfully and knowingly.

44.   Upon information and belief, Defendant was calling third parties, including

friends and family, to coerce Plaintiff to make a payment on the Account.

45.   Defendant’s barrage of calls to Plaintiff’s cellphone caused constant

disruption and distraction to her daily life, as well as embarrassment and

humiliation because her phone would ring constantly while she was with family

and friends.

46.   As a result of Defendant’s conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish.

                                    COUNT I
                                 All Defendants
                    Violations of the TCPA, 47 U.S.C. § 227

47.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.


                                           -8-
           Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 9 of 14




48.      Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

      a. Within four years prior to the filing of this action, on multiple occasions,

         Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in

         pertinent part, “It shall be unlawful for any person within the United States .

         . . to make any call (other than a call made for emergency purposes or made

         with the prior express consent of the called party) using any automatic

         telephone dialing system or an artificial or prerecorded voice — to any

         telephone number assigned to a . . . cellular telephone service . . . or any

         service for which the called party is charged for the call.

      b. Within four years prior to the filing of this action, on multiple occasions,

         Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s

         cellular telephone using an artificial prerecorded voice or an automatic

         telephone dialing system and as such, Defendant knowing and/or willfully

         violated the TCPA.

49.      As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every


                                            -9-
         Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 10 of 14




violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    COUNT II
                 Violations of the FDCPA 15 U.S.C. § 1692 et. seq.

50.   Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

51.   The FDCPA prohibits the “use of any business, company, or organization

name other than the true name of the debt collector's business, company, or

organization.” 15 U.S.C. § 1692e(14).

52.   The FDCPA also requires that in its initial communication with a consumer,

a debt collector disclose that the “debt collector is attempting to collect a debt and

that any information obtained will be used for that purpose ….” 15 U.S.C.A. §

1692e(11). See Costa v. Nat'l Action Fin. Servs., 634 F. Supp. 2d 1069, 1075 (E.D.

Cal. 2007) (citing Hosseinzadeh v. M.R.S. Assocs., Inc., 387 F. Supp. 2d 1104,

1112 (C.D. Cal. 2005) finding “‘meaningful disclosure’ presumably requires that

the caller must state his or her name and capacity, and disclose enough information

so as not to mislead the recipient as to the purpose of the call or the reason the

questions are being asked.”)

53.   Defendant violated 15 U.S.C. § 1692e(14) and 15 U.S.C. § 1692e(11) each

time they contacted Plaintiff because it failed to truthfully and correctly identify

themselves. Defendant did not inform Plaintiff that they were collecting the alleged

debt on behalf of Credit One, they identified themselves as Credit One.

                                         - 10 -
           Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 11 of 14




54.      Additionally, the FDCPA prohibits a debt collector from “causing a

telephone to ring or engaging any person in telephone conversation repeatedly or

continuously with intent to annoy, abuse, or harass any person at the called

number.” 15 U.S.C.A. § 1692d.

55.      Defendant incessantly called Plaintiff despite the clear revocation of her

consent. The frequency of the phone calls is violative of the FDCPA on its own.

56.      Defendant’s actions, as described above, were done willfully and

intentionally.

57.      As a result of the foregoing violations of the FDCPA, Defendant is liable to

Plaintiff for actual damages, statutory damages, and attorney’s fees and costs.

                                      COUNT III
                                  Invasion of Privacy
                              (Intrusion upon Seclusion)

58.      Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

59.      Defendant violated Plaintiff’s privacy. Defendant’s violations include, but

are not limited to, the following:

      a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

         solitude and seclusion by engaging in harassing phone calls in an attempt to

         collect on an alleged debt despite requests for the calls to cease.

      b. Defendant’s conduct would be highly offensive to a reasonable person as


                                            - 11 -
           Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 12 of 14




         Plaintiff received calls that interrupted Plaintiff’s work and sleep schedule.

      c. Defendant’s acts, as described above, were done intentionally with the

         purpose of coercing Plaintiff to pay the alleged debt.

60.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is

liable to Plaintiff for actual damages. If the Court finds that the conduct is found

to be egregious, Plaintiff may recover punitive damages.

                               PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment be entered against

Defendant for the following:

A.       Declaratory judgment that Defendant violated the TCPA and FDCPA;

B.       Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

         227(b)(3)(C);

C.       Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(B);

D.       Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

E.       Actual and punitive damages for intruding upon Plaintiff’s seclusion;

F.       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. 1692k(3);

G.       Awarding Plaintiff any pre-judgment and post-judgment interest as may be

         allowed under the law; and

H.       Any other relief that this Honorable Court deems appropriate.

//


                                           - 12 -
         Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 13 of 14




                          DEMAND FOR JURY TRIAL

Please take notice that Plaintiff demands a trial by jury in this action.

                                                   RESPECTFULLY SUBMITTED,

                                                   PRICE LAW GROUP, APC

Date: September 7, 2021                            By: /s/David Chami
                                                   David A. Chami, AZ #027585
                                                   PRICE LAW GROUP, APC
                                                   8245 North 85th Way
                                                   Scottsdale, AZ 85258
                                                   T: 818-600-5515
                                                   F: 818-600-5415
                                                   david@pricelawgroup.com
                                                   Attorneys for Plaintiff
                                                   Jacey Pacha




                                          - 13 -
         Case 1:21-cv-00787-LY Document 1 Filed 09/07/21 Page 14 of 14




                           CERTIFICATE OF SERVICE

      I hereby certify that on September 7, 2021, I electronically filed the foregoing

with the Clerk of the Court using the ECF system, which will give notice of such

filing to all attorneys of record.


/s/ Diego Sanchez




                                        - 14 -
